DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-23, and 25 in the reply filed on 10/19/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The first sentence of the abstract should be omitted.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR APPARATUS WITH MULTIPLE PHASE CHANGE LAYERS--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens, US 20220093861 A1, in view of Kamata, US 20180114900 A1.

As to claim 1, Givens discloses a semiconductor apparatus (see Fig 11b) comprising: 
a substrate (see Para [0084]); a first insulating layer (see Fig 9 Ref 102) and a second insulating layer (see Fig 9 Ref 102) that are apart from each other in a direction normal to the substrate (see annotated image of Givens Fig 11b Ref Z below); and a semiconductor unit device (see Para [0155]) between the first insulating layer and the second insulating layer, wherein 
the semiconductor unit device includes a selection device layer (see Fig  9 Ref 811) and a phase change material layer (see Fig 9 Ref 609) that extend side by side in a direction parallel to the substrate (see annotated image of Givens Fig 11b Ref X below), the phase change material layer includes a first chalcogen layer (see Paras [0151] and [0008]) and a second chalcogen layer (see Paras [0151] and [0008]), the selection device layer forms a recess portion (see Para [0134]) by covering a portion of a surface of the first insulating layer (see Fig  9 Ref 811) and a portion of a surface of the second insulating layer (see Fig  9 Ref 811) such that a sidewall of the selection device layer is recessed relative to a sidewall of the first insulating layer and a sidewall of the second insulating layer (see Fig 9 Ref 102), the phase change material layer is arranged along the recess portion to cover the first insulating layer, the selection device layer, and the second insulating layer (see Fig 9 Ref 609), and a length of a surface of the phase change material layer adjacent to the first insulating layer is equal to or greater than a length of a surface of the phase change material layer adjacent to the selection device layer (see Fig 9 Ref 609). 

Givens does not appear to explicitly disclose 
includes a first chalcogen layer (see Para [0151]) including Ge.sub.xTe.sub.1-x (0.3≤x≤0.7) and a second chalcogen layer including Sb.sub.yTe.sub.1-y (0.2≤y≤0.8).

Kamata discloses
includes a first chalcogen layer (see Para [0151]) including Ge.sub.xTe.sub.1-x (0.3≤x≤0.7) and a second chalcogen layer including Sb.sub.yTe.sub.1-y (0.2≤y≤0.8) (see Kamata Para [0035]).


    PNG
    media_image1.png
    436
    775
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor apparatus, as disclosed by Givens, may have a particular phase change chemistry, as disclosed by Kamata.  The inventions are well known variants of multi-layered storage structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kamata’s attempt to improve device reliability (see Kamata Para [0087]).

As to claim 3, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the first chalcogen layer and the second chalcogen layer form a superlattice-like structure (see Kamata Para [0035]).

As to claim 4, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the first chalcogen layer and the second chalcogen layer are alternately arranged one or more times in the direction parallel to the substrate (see Para [0151]).

As to claim 5, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the first chalcogen layer and the second chalcogen layer each independently have a thickness of about 1 nm to about 20 nm in the direction parallel to the substrate (see Paras [0144] and [0151]).

As to claim 6, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the first chalcogen layer, the second chalcogen layer, or both the first chalcogen layer and the second chalcogen layer each independently comprise at least one dopant material selected from the group consisting of carbon (C), nitrogen (N), indium (In), zinc (Zn), Scandium (Sc), and tin (Sn) (see Kamata Para [0035]).

As to claim 7, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the selection device layer and the phase change material layer are electrically connected to each other (see Fig  9 Refs 811 and 609).

As to claim 8, Givens and Kamata disclose the semiconductor apparatus of claim 1, further comprising: 
a heating electrode layer between the selection device layer and the phase change material layer (see Fig 9 Ref 910 and Para [0145]).

As to claim 9, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the phase change material layer has a thickness of about 30 nm to about 100 nm (see Para [0144]; Claimed ranges are required to be critical for the functionality of the claimed invention, and further elaboration of the limitation is required to overcome disclosed range of the prior art (see MPEP 2144.05.I)).

As to claim 10, Givens and Kamata disclose the semiconductor apparatus of claim 1, further comprising: 
a first electrode (see Fig 9 Ref 912) electrically connected to the selection device layer; and a second electrode (see Fig 9 Ref 508) electrically connected to the phase change material layer.

As to claim 11, Givens and Kamata disclose the semiconductor apparatus of claim 10, further comprising: 
a plurality of semiconductor unit devices (see Para [0155]) on the substrate, wherein the semiconductor unit device is one of the plurality of semiconductor unit devices, and the plurality of semiconductor unit devices comprise the first electrode or the second electrode as a common electrode (see Fig 9 Ref 912).

As to claim 12, Givens and Kamata disclose the semiconductor apparatus of claim 1, wherein 
the selection device layer comprises a material having ovonic threshold switching characteristics (see Para [0081]).

As to claim 13, Givens and Kamata disclose the semiconductor apparatus of claim 12, wherein 
the selection device layer comprises: at least one first element selected from the group consisting of germanium (Ge) and tin (Sn); at least one second element selected from the group consisting of arsenic (As), antimony (Sb), and bismuth (Bi); and at least one third element selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te) (see Para [0134]).

As to claim 14, Givens and Kamata disclose a semiconductor apparatus (see Fig 11b) comprising: 
a substrate (see Para [0084]); an insulating layer on the substrate (see Fig 9 Ref 102); a first semiconductor device (see Para [0155]) comprising a first selection device layer (see Fig  9 Ref 811) and a first phase change material layer (see Fig 9 Ref 609) that extend side by side in a direction parallel to the substrate (see annotated image of Givens Fig 11b Ref X above); and a second semiconductor device (see Para [0155])  comprising a second selection device layer (see Fig  9 Ref 811)  and a second phase change material layer (see Fig 9 Ref 609) that extend side by side in the direction parallel to the substrate (see annotated image of Givens Fig 11b Ref X above), wherein 
the first semiconductor device and the second semiconductor device are apart from each other with the insulating layer between the first semiconductor device and the second semiconductor device (see Fig 9 Ref 102) in a direction normal to the substrate (see annotated image of Givens Fig 11b Ref Z above), the first phase change material layer and the second phase change material layer each independently comprise a first chalcogen layer comprising Ge.sub.xTe.sub.1-x (0.3≤x≤0.7) (see Kamata Para [0035]) and a second chalcogen layer comprising Sb.sub.yTe.sub.1-y (0.2≤y≤0.8) (see Kamata Para [0035]), and the first chalcogen layer and the second chalcogen layer extend in the direction parallel to the substrate (see annotated image of Givens Fig 11b Ref X above).

As to claim 15, Givens and Kamata disclose the semiconductor apparatus of claim 14, wherein 
the first phase change material layer and the second phase change material layer are electrically insulated from each other by the insulating layer (see Fig 9 Ref 102).

As to claim 16, Givens and Kamata disclose the semiconductor apparatus of claim 14, wherein 
the insulating layer has a thickness of about 5 nm to about 50 nm (see Paras [0139] [0141], Fig 3, and fig 5b; Claimed ranges are required to be critical for the functionality of the claimed invention, and further elaboration of the limitation is required to overcome disclosed range of the prior art (see MPEP 2144.05.I)).

As to claim 17, Givens and Kamata disclose the semiconductor apparatus of claim 14, wherein 
the first phase change material layer and the second phase change material layer each independently have a thickness of about 30 to about 100 nm in the direction parallel to the substrate (see Para [0144]; Claimed ranges are required to be critical for the functionality of the claimed invention, and further elaboration of the limitation is required to overcome disclosed range of the prior art (see MPEP 2144.05.I)).

As to claim 18, Givens and Kamata disclose the semiconductor apparatus of claim 14, wherein 
the selection device layer comprises: at least one first element selected from the group consisting of germanium (Ge) and tin (Sn); at least one second element selected from the group consisting of arsenic (As), antimony (Sb), and bismuth (Bi); and at least one third element selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te) (see Para [0134]).

As to claim 19, Givens and Kamata disclose the semiconductor apparatus of claim 14, further comprising: 
a first electrode electrically connected to any one of the first selection device layer and the second selection device layer (see Fig 9 Ref 508).

As to claim 20, Givens and Kamata disclose the semiconductor apparatus of claim 14, further comprising: 
a second electrode electrically connected to the first phase change material layer and the second phase change material layer (see Fig 9 Ref 508), wherein 
the second electrode extends in the direction normal to the substrate (see annotated image of Givens Fig 10 below).


    PNG
    media_image2.png
    467
    704
    media_image2.png
    Greyscale

As to claim 21, Givens and Kamata disclose a semiconductor apparatus (see Fig 11b) comprising: 
a plurality of first electrodes (see Fig 9 Ref 912); a plurality of second electrodes crossing the plurality of first electrodes (see Fig 9 Ref 508); and a plurality of semiconductor unit devices (see Para [0155]) spaced apart from each other and respectively arranged at intersections between the plurality of first electrodes and the plurality of second electrodes (see Fig 9), 
each semiconductor unit device, among the plurality of semiconductor unit devices, is electrically connected to a corresponding one of the plurality of first electrodes (see Fig 9 Ref 912) and a corresponding one of the plurality of second electrodes (see Fig 9 Ref 508), each semiconductor unit device includes a selection device layer (see Fig  9 Ref 811) and at least part of a phase change material layer (see Fig 9 Ref 609) that are electrically connected to each other, the phase change material layer including a plurality of first chalcogen layers (see Para [0151], and see Kamata Fig 3) and a plurality of second chalcogen layers alternately (see Para [0151], and see Kamata Fig 3) arranged, each of the plurality of first chalcogen layers including Ge.sub.xTe.sub.1-x (0.3≤x≤0.7) (see Kamata Para [0035]), and each of the plurality of second chalcogen layers including Sb.sub.yTe.sub.1-y (0.2≤y≤0.8) (see Kamata Para [0035]).

As to claim 22, Givens and Kamata disclose the semiconductor apparatus of claim 21, wherein 
each semiconductor unit device further includes a heating electrode layer between the selection device layer and the at least part of the phase change material layer (see Fig 9 Ref 910 and Para [0145]).

As to claim 23, Givens and Kamata disclose the semiconductor apparatus of claim 21, wherein 
the selection device layer comprises a material having ovonic threshold switching characteristics (see Para [0081]).

As to claim 25, Givens and Kamata disclose the semiconductor apparatus of claim 21, further comprising: 
a substrate (see Para [0084]), wherein the plurality of semiconductor unit devices include a first semiconductor unit device (see Para [0155]) and a second semiconductor unit device (see Para [0155]) spaced apart from each other on the substrate in a direction vertical to an upper surface of the substrate (see annotated image of Givens Fig 11b Ref Z above), the phase change material layer includes a first phase change material layer (see Para [0155] and Fig 9 Ref 609) and a second phase change material layer (see Para [0155] and Fig 9 Ref 609) spaced apart from each other in the direction vertical to the upper surface of the substrate, the first semiconductor unit device includes the first phase change material layer, and the second semiconductor unit device includes the second phase change material layer (see Para [0155]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jeong, US 20190189692 A1 discloses a superlattice.
Yoo, US 20210202576 A1 discoses isolation layers.
Zhou, US 10381559 B1 discloses a length of a surface of the phase change material layer.
Fantini, US 20210005665 A1 discloses a length of a surface of the phase change material layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/01/2022